
	
		II
		110th CONGRESS
		1st Session
		S. 2471
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Kennedy (for
			 himself, Mr. Akaka, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  enforcement of the Uniformed Services Employment and Reemployment Rights Act of
		  1994, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 USERRA Enforcement Improvement Act of
			 2007.
		2.Reform of USERRA
			 complaint process
			(a)Notification of
			 rights with respect to complaintsSubsection (c) of section 4322
			 of title 38, United States Code, is amended to read as follows:
				
					(c)(1)Not later than 5 days
				after the Secretary receives a complaint submitted by a person under subsection
				(a), the Secretary shall notify such person of his or her rights with respect
				to such complaint under this section and section 4223 or 4224, as the case may
				be.
						(2)The Secretary shall, upon request,
				provide technical assistance to a potential claimant with respect to a
				complaint under this subsection, and when appropriate, to such claimant's
				employer.
						.
			(b)Expedition of
			 attempts To investigate and resolve complaintsSection 4322 of
			 such title is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting
			 after subsection (e) the following new subsection (f):
					
						(f)Any action
				required by subsections (d) and (e) with respect to a complaint submitted by a
				person to the Secretary under subsection (a) shall be completed by the
				Secretary not later than 90 days after receipt of such
				complaint.
						.
				(c)Expedition of
			 referrals
				(1)Expedition of
			 referrals to Attorney GeneralSection 4323(a)(1) of such title is
			 amended by inserting Not later than 15 days after the Secretary receives
			 such a request with respect to a complaint, the Secretary shall refer the
			 complaint to the Attorney General. after to the Attorney
			 General..
				(2)Expedition of
			 referrals to Special CounselSection 4324(a)(1) of such title is
			 amended by striking The Secretary shall refer and inserting
			 Not later than 15 days after the date the Secretary receives such a
			 request, the Secretary shall refer.
				(d)Notification of
			 representation
				(1)Notification by
			 Attorney GeneralSection 4323(a) of such title is amended—
					(A)by redesignating
			 paragraph (2) as paragraph (3); and
					(B)by inserting
			 after paragraph (1) the following new paragraph (2):
						
							(2)Not later than 45 days after the date
				the Attorney General receives a referral under paragraph (1), the Attorney
				General shall—
								(A)make a decision whether to appear on
				behalf of, and act as attorney for, the person on whose behalf the complaint is
				submitted; and
								(B)notify such person of such
				decision.
								.
					(2)Notification by
			 Special CounselSection 4324(a)(2)(B) of such title is amended to
			 read as follows:
					
						(B)Not later than 45 days after the date
				the Special Counsel receives a referral under paragraph (1), the Special
				Counsel shall—
							(i)make a decision whether to initiate an
				action and represent a person before the Merit Systems Protection Board under
				subparagraph (A); and
							(ii)notify such person of such
				decision.
							.
				3.Expansion of reporting
			 requirements with respect to enforcement of USERRA
			(a)Modification of
			 annual report by SecretarySection 4332 of title 38, United States
			 Code, is amended—
				(1)by striking
			 The Secretary shall and inserting (a)
			 Annual report by
			 Secretary.—The Secretary shall;
				(2)by redesignating
			 paragraphs (4) through (6) as paragraphs (7) through (9), respectively, and
			 inserting after paragraph (3) the following new paragraphs (4), (5), and
			 (6):
					
						(4)The number of cases reviewed by the
				Secretary of Defense through the National Committee for Employer Support of the
				Guard and Reserve of the Department of Defense during such fiscal year.
						(5)The number of cases reviewed by the
				Secretary and the Secretary of Defense through the National Committee for
				Employer Support of the Guard and Reserve of the Department of Defense that
				involve the same person seeking employment or reemployment.
						(6)With respect to the cases reported on
				pursuant to paragraphs (1), (2), (3), (4), and (5)—
							(A)the number of such cases that involve a
				disability-related issue;
							(B)the number of such cases not described by
				subparagraph (A) that involve a person seeking employment or reemployment who
				has a disability; and
							(C)with respect to
				subparagraphs (A) and (B) separately, the number of each type of such
				disabilities.
							;
				(3)in paragraph (7),
			 as so redesignated, by striking or (3) and inserting (3),
			 (4), or (5); and
				(4)in subsection
			 (a), as designated by paragraph (1), by striking transmit to the
			 Congress and inserting submit to Congress, the Secretary of
			 Defense, the Secretary of Veterans Affairs, the Attorney General, and the
			 Special Counsel,.
				(b)Quarterly
			 report by Comptroller GeneralSuch section 4332 is further
			 amended by adding at the end the following new subsection:
				
					(b)Quarterly
				report by Comptroller GeneralThe Comptroller General of the
				United States shall submit each quarter to Congress, the Secretary of Defense,
				the Secretary of Veterans Affairs, the Attorney General, and the Special
				Counsel a report setting forth, for the previous full quarter, the
				following:
						(1)The number of
				cases for which the Secretary did not meet the requirements of section 4322(f)
				of this title.
						(2)The number of
				cases for which the Secretary received a request for a referral under paragraph
				(1) of section 4323(a) of this title but did not make such referral within the
				time period required by such paragraph.
						(3)The number of
				cases for which the Secretary received a request for a referral under paragraph
				(1) of section 4324(a) of this title but did not make such referral within the
				time period required by such paragraph.
						(4)The number of
				cases for which the Attorney General received a referral under paragraph (1) of
				section 4323(a) of this title but did not meet the requirements of paragraph
				(2) of such section 4323(a) for such referral.
						(5)The number of
				cases for which the Special Counsel received a referral under paragraph (1) of
				section 4324(a) of this title but did not meet the requirements of paragraph
				(2)(B) of such section 4324(a) for such
				referral.
						.
			(c)Uniform
			 categorization of dataSuch section 4332 is further amended by
			 adding at the end the following new subsection:
				
					(c)Uniform
				categorization of dataThe Secretary shall coordinate with the
				Secretary of Defense, the Secretary of Veterans Affairs, the Attorney General,
				and the Special Counsel to ensure that—
						(1)the information
				in the reports required by this section is categorized in a uniform way;
				and
						(2)the Secretary,
				the Secretary of Defense, the Secretary of Veterans Affairs, the Attorney
				General, and the Special Counsel each have electronic access to the case files
				reviewed under this chapter by the Secretary, the Secretary of Defense, the
				Attorney General, and the Special
				Counsel.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to each report required under such section 4332 after the date of the enactment
			 of this Act.
			
